EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip P. McCann (Reg. No. 30,919) on May 9, 2022.
The application has been amended as follows: 
In the claims:
1. (Canceled) 

2. (Previously Presented) The low-alkylphenol composition according to Claim 23, wherein 
the epoxy resin a) is selected from the group consisting of bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate; and wherein alkylphenols are present in an amount of not more than 9% by weight, based on the total weight of the composition.  

3. (Canceled)  

4. (Currently Amended) The low-alkylphenol composition according to Claim 2, wherein


5. (Previously Presented) The low-alkylphenol composition according to Claim 4, wherein 
alkylphenols are present in an amount of not more than 5% by weight, based on the total weight of the composition.  

6-9. (Canceled)  

10. (Previously Presented) The low-alkylphenol composition according to Claim 23, wherein 
the counterion of the salt of a Brønsted acid c) is selected from an alkaline earth metal ion, lithium ion, zirconium ion, phosphonium ion, and a NH4 ion, and wherein alkylphenols are not present in the composition.  

11. (Previously Presented) The low-alkylphenol composition according to Claim 23, wherein 
the optional auxiliaries and/or additives e) are present in an amount of up to 48 wt%, based on the total weight of the composition.  

12. (Currently Amended) The low-alkylphenol composition according to Claim 11, wherein 
the diamine or the polyamine d) is selected from the group consisting of 
aliphatic diamines or polyamines, 
oxyalkylenepolyamines, 
cycloaliphatic diamines or polyamines, 
diamines or polyamines having a cyclic amino group and at least one acyclic primary or secondary amino group, 
araliphatic diamines or polyamines, 
aromatic diamines or polyamines, 
adduct hardeners of diamines or polyamines, 
polyamidoamine hardeners, 
Mannich base hardeners of diamines or polyamines, and 
Mannich bases of diamines or polyamines.  

13-14. (Canceled) 

15. (Previously Presented) A process for producing a low-alkyl phenol composition according to Claim 23, 
wherein the a), b), c), d) and optionally e) are mixed with one another.  

16. (Previously Presented) A composite comprising the low-alkylphenol composition according to Claim 23.  

17. (Previously Presented) A casting resin comprising the low-alkylphenol composition according to Claim 23.  

18. (Previously Presented) A coating composition comprising the composition according to Claim 23.  

19. (Previously Presented) An adhesive comprising the low-alkylphenol composition according to Claim 23.  

20. (Previously Presented) The low-alkylphenol composition according to Claim 23, wherein 
alkylphenols are present in an amount of not more than 8% by weight, based on the total weight of the composition.  

21-22. (Canceled)

23. (Currently Amended) A low-alkyl phenol composition comprising: 
a) an epoxy resin, 
b) a cyclic amine having at least two secondary cyclic amino groups belonging to the same cycle of the cyclic amine, 
c) a salt of a Brønsted acid, 
d) a diamine or polyamine, which is not a cyclic amine having at least two secondary cyclic amino groups belonging to the same cycle of the cyclic amine, and 
e) optional auxiliaries and/or additives;
wherein a) is present in an amount of from 30 to 95 wt%, based on the total weight of the composition;
wherein b) is present in an amount of from 1 to 50 wt%, based on the total weight of the composition, and is selected from the group consisting of [[IH]] 1H-octahydroimidazo[4,5-c]pyridine, 1,4,8-triazaspiro[4.5]decane, 1,4-diazaspiro[4.5]decane, pyrazolidine, 2,2-dimethylimidazolidine, 1,4,7-triazacyclononane, hexahydropyridazine, tetradecahydrophenazine, decahydroquinoxaline, octahydro-1H-cyclopentapyrazine, piperazine, 2-methylpiperazine, 2,2-dimethylpiperazine, 2,3-dimethylpiperazine, 2-ethylpiperazine, 2,5-dimethylpiperazine, 2,6-dimethylpiperazine, 2,3,5,6-tetramethylpiperazine, 2,3,5-trimethylpiperazine, 2-(2-piperidinyl)piperazine, homopiperazine, 2-methylhomopiperazine, and 6-methyl-1,4-diazepane;
wherein c) is present in an amount of from 0.001 to 5 wt%, based on the total weight of the composition, the Brønsted acid of the salt has a pKa of from 2 to -9, and the counterion of the salt is selected from a metal ion, a metal-containing ion, a phosphonium ion, and a NH4 ion;
wherein d) is present in an amount such that b) accounts for at least 70 wt% of the combined weight of b) and d) in the composition;
wherein e) are optionally present in an amount of up to 48 wt%, based on the total weight of the composition; and
wherein alkylphenols are present in an amount of not more than 10% by weight, based on the total weight of the composition.

24. (Currently Amended) The low-alkylphenol composition according to claim 23, wherein the Brønsted acid of the salt of a Brønsted acid c) is selected from oxalic acid, p-toluenesulfonic acid, trifluoroacetic acid, tetrafluoroboric acid, nitric acid, sulfuric acid, hydrochloric acid, and hydrobromic acid.



* * * * *
EXAMINER’S COMMENT
Pending Claims
Claims 2, 4, 5, 10-12, 15-20, 23 and 24 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on U.S. Serial Nos. {16/409,907, 16/408,725 & 16/408,895} has been reviewed and accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The rejection of claims 13, 14, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The rejection of claims 11, 12, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 13, 14, and 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of these claims.
The rejection of claims 11, 12, and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claims 1, 9, 13, 14, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Mayfield (US Pat. No. 3,649,589) has been rendered moot by the cancellation of these claims.
The rejection of claims 2, 4, 5, 10-12, and 15-20 under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Mayfield (US Pat. No. 3,649,589) has been overcome by amendment.
The rejection of claims 1, 9, 13, 14, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Green (US Pat. No. 3,277,049) has been rendered moot by the cancellation of these claims.
The rejection of claims 2, 4, 5, 10-12, and 15-20 under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Green (US Pat. No. 3,277,049) has been overcome by amendment.

Allowable Subject Matter
Claims 2, 4, 5, 10-12, 15-20, 23 and 24 are allowed.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 10, 2022